Citation Nr: 0835951	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability. 

2.  Entitlement to an increased rating for service-connected 
left ankle sprain.

3.  Entitlement to an increased rating for service-connected 
bilateral pes planus, evaluated as noncompensable prior to 
May 19, 2007, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.  In March 2007, the Board remanded the claims for 
additional development. 

The claim for an increased rating for service-connected 
bilateral pes planus, evaluated as noncompensable prior to 
May 19, 2007, and as 30 percent disabling thereafter, is 
addressed in the REMAND portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a left hand disability that was 
caused or aggravated by his service.  

2.  Prior to September 19, 2002, the veteran's service-
connected left ankle sprain is not shown to be productive of 
a moderate limitation of motion, Os calcis, astragalus, 
astragalectomy, or ankylosis.  

3.  For the period between September 19, 2002 and May 18, 
2007, the veteran's service-connected left ankle sprain is 
shown to be productive of pain, and less than a marked 
limitation of motion, but not ankylosis.  

4.  As of May 19, 2007, the veteran's service-connected left 
ankle sprain is shown to be productive of a marked limitation 
of motion, but not ankylosis; it is not shown to be 
productive of frequent hospitalization nor marked 
interference with employment.  
CONCLUSIONS OF LAW

1.  A left hand disability was not caused or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  Prior to September 19, 2002, the criteria for a 
compensable rating for service- connected left ankle sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 
5270, 5271, 5272, 5273, 5274 (2007).  

3.  For the period between September 19, 2002 and May 19, 
2007, the criteria for a rating in excess of 10 percent for 
service-connected left ankle sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.7, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 
5274 (2007).  

4.  As of May 19, 2007, and no earlier, the criteria for a 
rating of 20 percent, and no more, for service-connected left 
ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 
4.71a, Diagnostic Codes 5270, 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
a left hand disability.  In a letter, received in January 
2003, he asserted that he served in Vietnam while on 
temporary duty, and that, "I got nicked going down from [a] 
helicopter to retrieve bodies."  

With regard to all claims, the Board initially finds that the 
veteran is not a credible historian.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19-20 (1991).  In this regard, he 
has asserted that he served in Vietnam, and that during such 
service he was shot twice, and stabbed once, in combat.  More 
specifically, the evidence as to his claims of participation 
in combat is as follows:

In a letter, received in January 2003, the veteran stated the 
following: he served in Vietnam while on temporary duty; he 
served in Vietnam in "1971 - beginning of year"; he was 
stabbed in the right shoulder while "picking up a body" 
"before Christmas 1971"; he was shipped back to the U.S.S. 
Saratoga "in the last part of 1971"; while in Vietnam, he 
was shot by a sniper in the left side, leaving a scar of one 
to two inches; he was not awarded a Purple Heart.  

In a July 2003 VA PTSD examination report, the veteran stated 
that he was shot twice during service, "once by a sniper in 
1971, and also another time."  He also stated that he had 
been stabbed.  See also October 2003 VA progress note 
(showing that the veteran reported that he had a "flashback 
about the person who stabbed him in the back and that he 
shot"); August 2005 VA progress note (showing that the 
veteran reported that he had served in Vietnam, and that he 
was shot twice, and stabbed once); May 2007 VA hand 
examination report (showing that the veteran claimed to have 
received multiple debridements in Vietnam).  

In a July 2003 VA joint examination report, the veteran 
stated that he served in Vietnam, and that he sustained "a 
superficial gunshot injury to his left hand while retrieving 
a body in Vietnam back in 1972."  

In a November 2003 "statement in support of claim" (VA Form 
21-4138), he stated that he was in Vietnam, and that during 
this time he was assigned to "Air Wing 3 located at Da Nang 
during the time frame of late 1971 to early 1972," and that 
he was shot.  In that same statement, he asserted that ship's 
logs for the U.S.S. Saratoga, dated between mid-1971 and mid-
1972 (i.e., during part of the time that he states that he 
was in Vietnam), were probative of his claim for a right leg 
and back injury.  

The veteran's service records show that he served aboard the 
U.S.S. Saratoga between June 1971 and December 1972; they do 
not indicate any service in Vietnam.  His rate was AA (airman 
apprentice).  

A March 1971 report shows that the veteran requested that his 
name be taken off of the Master Vietnam Volunteer List.  Such 
a report provides highly probative evidence against this 
claim.

The veteran's service medical records show that he received 
numerous treatments for various symptoms between July 1971 
and separation from service.  All of the treatment stamps 
indicate that his treatment was provided by medical 
department of the U.S.S. Saratoga; there are no stamps 
indicating treatment in Vietnam.  

The Board must also note that the treatment reports bearing 
the stamp of the medical department of the U.S.S. Saratoga 
include a considerable number of entries dated during the 
time that the veteran asserts that he was in Vietnam, i.e., 
late 1971 and early 1972.  

Furthermore, none of these treatment reports, to include the 
veteran's November 1972 separation examination report, show 
treatment for, or findings of, either a gunshot wound, or a 
stab wound.  

A statement from the U.S. Armed Services Center for Unit 
Records Research (CURR) (now the U.S. Army & Joint Services 
Records Research Center), dated in May 2004, notes, in 
relevant part, the following: the command histories for the 
U.S.S. Saratoga had been reviewed for 1971 and 1972; from May 
1972 until January 1973, the Saratoga was deployed to the 
coastal waters of Vietnam conducting combat aircraft launch 
and recovery operations at sea in the Gulf of Tonkin; the 
veteran completed basic training in April 1971, and he 
completed fleet aviation training in June 1971; he reported 
to the U.S.S. Saratoga on July 14, 1971.   

The veteran is shown to have received the Vietnam Service 
Medal and the Vietnam Campaign Medal.  A November 1972 entry 
in his service records notes that he was authorized to wear 
the Vietnam Service Medal and Ribbon for service aboard the 
U.S.S. Saratoga "in the contiguous waters of Vietnam" 
during the period from May 1972 and November 1972 (i.e., for 
service in the waters off of Vietnam, and after he claims to 
have served in Vietnam).  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  See 
U.S. Dep't. of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  

The Republic of Vietnam Campaign Medal (RVCM) is awarded to 
those personnel who (1) served in the Republic of Vietnam for 
6 months during a specified period; or, (2) served outside 
the geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months; or, (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 6 
months but were wounded, captured or killed.  Id. at 7.5.  

Given the foregoing, the Board finds that the veteran is not 
a credible historian.  The Board acknowledges that service 
connection is in effect for post-traumatic stress disorder, 
based on the veteran's participation in fighting a fire and 
rendering medical assistance to wounded personnel aboard the 
U.S.S. Saratoga while it was docked in Singapore, and that he 
received a Navy and Marine Corps Medal for his actions.  
However, his assertions of service in Vietnam, and that 
during this time he was shot twice, and stabbed once, during 
participation in combat, are contradicted by his service 
records, service medical records, and the CURR report, and 
contain other inherent contradictions, to the extent that he 
is found not to be clearly not credible, undermining all of 
his claims with the VA.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).

The Board's discussion of the veteran's credibility is 
incorporated herein.  Briefly stated, the veteran's service 
records do not show that he served in Vietnam, or that he 
received commendations or awards that warrant the conclusion 
that he participated in combat.  In addition, the May 2004 
CURR statement does not indicate that the veteran 
participated in combat.  Based on the foregoing, the Board 
finds that the evidence does not show that the veteran 
participated in combat.  Id.  The veteran is therefore not 
eligible for the special considerations afforded to combat 
veterans.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not show treatment 
for left hand symptoms, other than an October 1971 report 
which shows complaints of left hand pain for two days, with a 
good range of motion on examination, and treatment that 
included an ace wrap.  There was no indication of a 
laceration, or sutures.  The veteran's separation examination 
report, dated in November 1972, shows that his upper 
extremities were clinically evaluated as normal.  

As for the post-service medical records, they consist of  a 
June 1976 VA examination report, and VA and non-VA reports, 
dated between 1990 and 2007.  This evidence includes a July 
2003 VA joint examination report, which notes that X-rays of 
the left hand taken that same month were unremarkable, with 
no significant degenerative change or evidence of old 
fractures.  On examination, there were residual scars over 
the dorsum, all well-healed, with no signs of infection.  
There was full grip strength, and a normal range of motion in 
all fingers, normal sensation, and no sensory deficits.  

The relevant impression was "service connected gunshot wound 
injury, superficial dorsum aspect of left hand," with "no 
obvious sequalae" noted.  

A VA hand examination report, dated in May 2007, notes that 
X-rays revealed DJD (degenerative joint disease) at the MCP 
(metacarpophalangeal joints) and PIP (proximal 
interphalangeal joints) of all fingers, and DJD of the basal 
thumb joint.   The diagnosis was moderate to severe DJD.  The 
examiner further noted "significant DJD left hand secondary 
to bullet wounding" which "would be service connected."  
The examiner indicated that the veteran's claims file had 
been reviewed.  

A VA report, written by a physician, dated in October 2007, 
indicates that the May 2007 VA examination report had been 
reviewed, and that the veteran's service medical record had 
also been reviewed.  The physician stated:

I believe the left hand condition is not 
a result of service in the military.  
There is no mention in the records of a 
gun shot to the left hand, nor is this 
documented in the separation examination.  
There [are] also no complaints in the 
service medical records of a left hand 
condition.  The veteran does indeed have 
a left hand condition at this time, which 
is degenerative in nature and probably 
caused by a gun shot wound if it did 
occur.  Without evidence  that the gun 
shot wound on the left hand occurred 
during the service, I can only conclude 
that the left hand condition is unrelated 
to military service.  

The Board finds that the claim must be denied.  The veteran 
has asserted that he "nicked" his hand while getting off of 
a helicopter in Vietnam.  He subsequently asserted that he 
was shot in his left hand.  He has therefore provided 
contradictory assertions as to the origin of his left hand 
disorder, and the Board has determined that the veteran is 
not shown to have served in Vietnam, that he did not 
participate in combat, and that he is not credible.  

In addition, the veteran's service medical records do not 
show any relevant treatment.  Therefore, a chronic condition 
is not shown during active duty service.  See 38 C.F.R. 
§ 3.303(a).  In addition, the earliest post-service medical 
evidence of a left hand disability is dated in 2003.  This is 
approximately 30 years after separation from active duty 
service.  This lengthy period of time without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Finally, the Board finds that the October 2007 VA opinion, 
when read in context, and when considered together with the 
other evidence of record, warrants the conclusion that the 
claim must be denied.  In reaching this decision, the Board 
has considered the July 2003 and May 2007 VA opinions, which 
indicates that they were based on a review the veteran's C-
file.  However, the veteran's C-file does not show that he 
sustained a left hand injury of the type claimed, and the 
examiners appear to have accepted the veteran's assertions of 
sustaining a left hand gunshot wound in Vietnam as true.  

As previously stated, the Board has determined that the 
veteran is not shown to have served in Vietnam, or to have 
sustained a left hand injury during service.  Therefore, the 
probative value of this evidence is outweighed by the 
contrary evidence of record.  

In summary, the Board finds that the service and post-service 
medical record, as a whole, provides evidence against such a 
finding, indicating a problem that began well after service 
with no connection to active duty.  Thus, both service 
medical records, post-service treatment records, provide 
evidence against this claim, outweighing the veteran's lay 
statements.  Furthermore, there is no competent evidence to 
show that arthritis of the left hand was manifested to a 
compensable degree within one year of separation from 
service.  Accordingly, service connection on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during active duty service 
for any relevant symptoms, and that a left hand disability 
was not caused or aggravated by service), the Board finds 
that the medical evidence outweighs the veteran's contentions 
that he has a left hand disability that is related to his 
service.  Simply stated, the Board finds that the service 
medical records and post-service medical record outweigh the 
veteran's statements, which have been found not to be 
credible.    
 
The veteran asserts that he is entitled to an increased 
rating for service-connected left ankle sprain, evaluated as 
noncompensable (0 percent disabling) prior to September 19, 
2002, as 10 percent disabling as of September 19, 2002, and 
as 20 percent disabling as of August 25, 2007.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

No earlier than November 2002, the veteran filed a claim for 
a compensable rating for his service-connected left ankle 
sprain.  In August 2003, the RO granted the claim, to the 
extent that it increased his rating to 10 percent, with an 
effective date of September 19, 2002.  The veteran appealed.  
In February 2008, the RO increased his evaluation to 20 
percent, with an effective date of August 25, 2007.  Although 
the RO's rating decision states that the 20 percent rating 
was "a total grant of benefits sought," since this increase 
did not, in fact, constitute a full grants of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The following diagnostic codes are relevant:

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is 
warranted for ankylosis of the ankle, when shown to specified 
degrees and position.  

Under 38 C.F.R. § 4.71a, DC 5271, (disability of the ankle 
manifested by limited motion), a 10 percent rating is 
warranted for "moderate" limitation of motion.  A 20 
percent rating is warranted for "marked" limitation of 
motion.  

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a 
subastragalar or tarsal joint, or of the ankle itself, 
warrants evaluations ranging from 10 to 40 percent, depending 
on the position of the joint and whether there are any 
deformities of abduction, adduction, inversion, or eversion.  

Under DC 5273, a 10 or a 20 percent rating is warranted for 
Os calcis or astragalus, malunion of, with moderate (10 
percent) or marked (20 percent) deformity.

Under DC 5274, a 10 percent rating is warranted for: 
Astragalectomy.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

The history of this disability is as follows: service medical 
records show that in June 1972, he received one treatment for 
complaints of bilateral ankle pain, and at that time he 
reported that he was run over by a tractor.  No left lower 
extremity findings were noted in his November 1972 separation 
examination report.  In a June 1976 VA examination report, 
the veteran stated that during service a tractor pulling a 
plane had jack-knifed, rolled over his right ankle, and 
caused him to twist his left ankle.  See 38 C.F.R. § 4.1.  

The Board notes that the veteran has asserted to examiners 
that his legs were "crushed" during service.  See e.g., May 
and October of 2007 VA examination reports.  However, the 
history of his left ankle disability has been discussed.  
This history does not show a bilateral "crushing" injury to 
the legs.  In addition, service connection is not currently 
in effect for a disability of the right lower extremity other 
than residuals of a right ankle sprain with osteoarthritis.  
In March 2007, the Board denied a claim for service 
connection for residuals of a right leg injury.  

The medical evidence, discussed infra, shows that he has 
significant arthritis of the left mid-foot, but that his left 
ankle X-rays were normal.  Under the circumstances, and 
despite, the Board is satisfied that the symptoms associated 
with the service-connected left ankle sprain can be 
dissociated from the symptoms of the veteran's (nonservice-
connected) left mid-foot arthritis, and that Diagnostic Code 
5284 ("other" foot injuries) is not for application.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

Prior to September 19, 2002, there is no relevant medical 
evidence for the time period in issue.  Accordingly, the 
criteria for a compensable rating under DC's 5270-5274 are 
not shown to have been met, and the claim must be denied.  

For the period between September 19, 2002 and May 18, 2007, 
the only relevant medical evidence consists of two reports, 
and a note, from L.N.A., D.P.M., all dated in 2002.  A 
report, dated September 19, 2002, shows complaints of left 
ankle and foot pain.  A neurological examination did not 
reveal any abnormalities.  Muscle strength was +5/5 for 
dorsiflexors, plantar flexors, inverters, and everters.  The 
assessment was EDL tendinitis and possible arthritis left 
foot and ankle.  A report dated about 11 days later notes 
that the veteran had significant relief of symptoms with use 
of a Cam walker.  There was no pain on motion.  It was stated 
that he should wean himself out of the Cam walker and start 
ambulating in  regular shoe.  A December 2002 note states 
that the veteran has severe arthritis in the talonavicular 
joint as well as navicular left foot, probably secondary to 
old injury.  

In this case, there are no findings as to the ranges of 
motion in the left ankle during the time period in issue.  
There is no evidence to show ankylosis of the left ankle, or 
a marked limitation of motion.  Accordingly, the evidence 
does not show that the veteran has ankylosis of the left 
ankle, or a marked limitation of left ankle motion, and a 
rating in excess of 10 percent under DC 5270 or DC 5271 is 
not warranted.  

With regard to other potentially applicable diagnostic codes, 
there was no medical evidence of record to show that the 
veteran's left ankle was productive of ankylosis, malunion of 
the os calcis or astragalus, or astragalectomy, to warrant a 
rating in excess of 10 percent under DC's 5272, 5273, or 
5274, respectively.  

The Board finds that the criteria for a 20 percent rating 
have been met as of May 19, 2007.  Specifically, a May 2007 
VA examination report indicates that the examination was 
performed on May 19, 2007.  This report shows that the 
veteran complained of left ankle pain, instability, and 
stiffness, and that he intermittently used a cane.  He denied 
weakness, giving way, deformity, inflammation, or flare-ups.  
The report gives two ranges of motion for left ankle plantar 
flexion, one from 0 to five degrees, and one from 0 to 20 
degrees.  There was no instability or tendon abnormality.  
Angulation was normal.  Moderate left ankle DJD was noted, 
with moderate to severe impacts on activities.  An 
accompanying X-ray report for the left ankle notes that there 
were no acute fractures, dislocations, or degenerative 
changes, and it contains an impression of normal left ankle.  
An accompanying X-ray report for the left foot notes a 
planter calcaneal spur extending into the Achilles tendon, 
and degenerative changes at the mid-foot.    

An addendum to the May 2007 VA examination report, dated 
August 25, 2007, indicates that the actual ranges of motion 
for the left ankle at the May 2007 examination were plantar 
flexion, from 0 to 20 degrees, and dorsiflexion from 0 to 5 
degrees.  

In summary, the ranges of motion for the left ankle, as 
demonstrated on May 19, 2007, are sufficient to show a marked 
limitation of motion under DC 5271.  In this regard, the 
Board notes that the RO's appears to have assigned the 20 
percent rating based on the date of the August 2007 addendum, 
and that the RO indicated that he was "seen again" at that 
time.  However, the addendum indicates that it was merely 
clarifying the ranges of motion as shown during the May 19, 
2007 VA examination, and there is no indication of a 
reexamination in August 2007.  Therefore, the correct 
effective date for the 20 percent rating should be the date 
of the May 19, 2007 examination.  

A rating in excess of 20 percent is not warranted.  There is 
no evidence of left ankle ankyolosis such that the criteria 
for a rating in excess of 20 percent are shown to have been 
met under DC 5270.  

Finally, under 38 C.F.R. § 3.321(b)(1), when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
However, the evidence shows that the veteran has reported 
that he is not currently employed, and that he retired in 
June 2006.  See e.g., May 2007 VA examination report.  In 
addition, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service- connected left ankle disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In making this determination, the Board notes 
that it has paid particular attention to the medical evidence 
and does not find that the veteran's left ankle disability 
causes a marked interference with the veteran's employment.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.




Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in November 2002 (service connection 
for a left hand disability), and April, August, and September 
of 2007 (all claims), the veteran was notified of the 
information  and evidence needed to substantiate and complete 
the claims.  With regard to the claim for service connection 
for a left hand disability, the November 2002 VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  

With regard to the claim for an increased rating for left 
ankle sprain, the VCAA notices did not comply with the 
requirement that the notice must precede the adjudication.  
In addition, none of the VCAA notices discussed the criteria 
for an increased rating, thus, the VCAA duty to notify has 
not been satisfied with respect to VA's duty to notify him of 
the information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

With respect to the timing of the VCAA notices, any defect 
was nonprejudicial.  There is no indication that the outcome 
of the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  After issuing the VCAA letters discussed above, 
the RO reconsidered the appellant's claim, as evidenced by 
the February 2008 rating decision, which granted the claim to 
the extent that it increased his rating to 20 percent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication).  For these 
reasons, the timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

With respect to the criteria for an increased rating, the 
Board finds that any VCAA notice errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Vazquez-Flores, 22 Vet. App. at 46.  Specifically, a 
review of the appellant's representative's submissions, 
received in January 2007, and October 2008, shows that these 
submissions were filed subsequent to the June 2004 statement 
of the case, which listed all of the relevant criteria for an 
increased rating.  These submissions indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process, as well as the 
evidence necessary to substantiate the claim.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  With regard to the service 
connection claim, as the claim has been denied, any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot.  To the extent that the increased 
rating claim has been granted, any error in the failure to 
provide notice involving the downstream elements of rating 
and effective date is harmless at this time, and can be 
corrected by the RO following the Board's decision.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained service 
records, service medical records, and VA and non-VA and 
medical records.  The veteran has been afforded examinations, 
and an etiological opinion has been obtained as to the claim 
for a left hand disability.  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against these claims.  Therefore, there is sufficient 
competent medical evidence on file for the VA to make a 
decision on the claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a left hand injury is denied.  

Prior to September 19, 2002, a compensable evaluation for 
left ankle sprain is denied.

For the period between September 19, 2002 and May 18, 2007, 
an evaluation in excess of 10 percent for left ankle sprain 
is denied.

As of May 19, 2007, and no earlier, a 20 percent evaluation 
for left ankle sprain, and no more, is granted, subject to 
provisions governing the payment of monetary benefits.  





REMAND

The veteran asserts that he is entitled to an increased 
rating for service-connected bilateral pes planus, evaluated 
as noncompensable prior to May 19, 2007, and as 30 percent 
disabling thereafter.  
 
In March 2007, the Board remanded the claim.  The Board 
directed that the veteran should be afforded a VA examination 
to determine the nature and severity of this disability.  The 
Board requested that the examiner provide findings as to a 
number of possible pes planus symptoms, including where or 
not there was objective evidence of moderate deformity, 
objective evidence of marked deformity, marked pronation, and 
extreme tenderness of plantar surfaces of the foot.  

In May 2007, the veteran was afforded a VA foot examination.  
Unfortunately, the May 2007 VA examination report 
specifically states that it was not an examination for 
flatfoot, and a review of this report shows that the 
requested findings were not sufficiently provided.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.  

As a final matter, it appears that the evidence raises the 
issue of whether the veteran has arthritis of the left foot 
that was caused or aggravated by his service, or his service-
connected pes planus.  See December 2002 statement from 
L.N.A., D.P.M.; see also EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  On examination, the examiner should be requested 
to provide an etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  On remand, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his service-
connected bilateral pes planus.  In 
particular, the examiner should state 
whether this disability is manifested by 
the following:

(a) objective evidence of moderate 
deformity; with weight-bearing line over 
or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on 
manipulation and use of feet, or

(b) objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or

(c) marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo Achilles on manipulation, none 
of which can be improved by orthopedic 
shoes or appliances.

(d) the examiner should provide an 
opinion as to whether it is as least as 
likely as not (i.e., whether there is a 
50 percent or greater likelihood) that 
the veteran's left foot arthritis was 
caused by an in-service event.

(e) If the examiner finds that it is less 
likely than not that any current left 
foot arthritis had its onset in, or is 
otherwise causally related to his 
service, the examiner should express an 
opinion as to whether or not his left 
foot arthritis is causally related to or 
aggravated by his service-connected pes 
planus.  If the examiner determines that 
left foot arthritis was not caused by the 
veteran's service-connected bilateral pes 
planus, but is aggravated (worsened) by 
it, the examiner should express an 
opinion as to the degree of increased 
left foot disability attributable to the 
service-connected bilateral pes planus.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
an increased disability rating for 
bilateral pes planus.  If the benefit 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


